


Exhibit 10.19

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
15, 2006 (the “Effective Date) by and between Empire Financial Holding, Inc. a
Florida corporation (the “Company”), and James Matthew (the “Employee”).

Recitals

A.           The Company wishes to employ the Employee on the terms and
conditions hereinafter set forth.

B.           The Employee is willing to make his services available to the
Company, on the terms and conditions hereinafter set forth.

Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1.

Employment.

1.1          Employment and Term. The Company hereby agrees to employ the
Employee and the Employee hereby agrees to serve the Company, on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
ending May 14, 2008 unless sooner terminated as hereinafter provided (the
“Employment Term”).

1.2          Duties of Employee. The Employee shall serve as the “Chief
Financial Officer and Secretary” for Empire Financial Holding Company and its
subsidiaries, including, Empire Financial Group, Inc. a registered broker-dealer
(“Group”). The Employee shall also perform those additional duties as are set
forth on Exhibit A hereto. During the Employment Term, the Employee shall
diligently perform all services as may be reasonably assigned to the Employee by
the Company consistent with his position, and shall exercise such power and
authority as may from time to time be delegated to the Employee by the Chief
Executive Officer of the Company or the Board of Directors of the Company. The
Employee shall devote all of the Employee’s working time and attention to the
business and affairs of the Company (excluding any vacation and sick leave to
which the Employee is entitled), render such services to the best of the
Employee’s ability, and use the Employee’s reasonable best efforts to promote
the interests of the Company.

1.3          Place of Performance. In connection with his employment by the
Company, the Employee shall be based at the Company’s principal offices located
in Longwood, Florida, except for travel reasonably necessary in connection with
the Company’s business.

 

2.

Compensation.

2.1          Salary. Commencing on the Effective Date of this Agreement, the
Employee shall receive compensation at the annual rate of $150,000 during the
term of this Agreement, with such salary payable in installments consistent with
the Company’s normal payroll schedule.


--------------------------------------------------------------------------------




2.2          Relocation Payment. The Employee shall relocate his primary
residence to the Longwood Florida area on or before July 1, 2006, and the
Company shall pay to Employee $10,000, to help defray costs in relocation, such
payment to be made within ten days from the effective date of this agreement.

2.3           Bonus. Employee shall be entitled to participate in the “Senior
Executive Employee Bonus Pool” during the Employment Term on the following
basis: For the quarter ended September 30, 2006 and the quarter ended December
31, 2006, Employee shall be entitled to “a half share” of the available pool
(i.e. if there are three other senior executives participating in the pool,
Employee shall be entitled to 1/7 of the pool). For all periods thereafter,
Employee shall be entitled to receive a “full share” of the available pool (i.e.
if there are three other senior executives participating in the pool, Employee
shall be entitled to 1/4 of the pool).

2.4           Withholding. All payments to be made to Employee hereunder shall
be subject to applicable withholding and other taxes.

2.5           Options. Upon approval of a new Employee Stock Option Plan by the
shareholders of the Company, Employee shall be granted a five-year option to
purchase 200,000 shares of the Common Stock of the Company, at a price per share
equal the closing price on the day on which the approval is obtained (or if such
day is not a “trading day”, the closing price on the immediately preceding
“trading day”), Such options shall vest as follows: (i) 100,000 shares on the
first anniversary of the date of grant; (ii) 100,000 shares on the second
anniversary of the date of grant.

 

3.

Expense Reimbursement and Other Benefits.

3.1          Expense Reimbursement. During the Employment Term, the Company,
upon the submission of reasonable supporting documentation by the Employee,
shall reimburse the Employee for all reasonable approved expenses actually paid
or incurred by the Employee in the course of and pursuant to the business of the
Company, including expenses for travel and entertainment.

3.2          Other Benefits. During the Employment Term, the Employee shall be
entitled to participate to the extent he qualifies, in any profit-sharing or
retirement plans, life or health insurance plans or other benefit plans
maintained by the Company, upon such terms and conditions as are made available
to similarly-situated executive employees of the Company, generally.

3.3          Vacation. During the term of this Agreement, the Employee shall be
entitled to 3 (three weeks) paid vacation in accordance with the appropriate
plans, policies, programs and practices of the Company and its subsidiaries as
in effect at any time hereafter with respect to other key Employees of the
Company and its subsidiaries.

 

4.

Termination.

4.1          Termination for Cause. Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause. As used in this Agreement, “Cause” shall only mean (i) a material failure
or refusal of the Employee to perform the duties or render the services assigned
under this Agreement, or other material breach of this Agreement, which is not
remedied within ten business days after receipt of written notice from the


2

--------------------------------------------------------------------------------




Company, (ii) the indictment of the Employee for any criminal act which is a
felony, or (iii) Employee willingly engaging in misconduct which is materially
injurious to the Company, monetarily or otherwise, including, but not limited
to, engaging in any conduct which constitutes a crime under federal, state or
local laws. Upon any termination pursuant to this Section, the Employee shall
only be entitled to be paid his Base Salary to the date of termination and the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination).

4.2          Disability. Notwithstanding anything contained in this Agreement to
the contrary, the Company, by written notice to the Employee, shall at all times
have the right to terminate this Agreement, and the Employee’s employment
hereunder, if the Employee shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than 90 days in any
12-month period. Upon any termination pursuant to this Section, the Employee
shall be entitled to be paid his Base Salary and commissions due to the date of
termination and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination).

4.3          Death. In the event of the death of the Employee during the term of
his employment hereunder, the Company shall pay to the estate of the deceased
Employee an amount equal his Base Salary to the date of death and the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination).

 

5.

Restrictive Covenants.

5.1          Confidential Information. The Employee hereby acknowledges that the
Employee will or may be making use of, acquiring and adding to confidential
information of a special and unique nature and value affecting and relating to
the Company and its operations, including, but not limited to, its business, the
identities of its customers, its data base information, its business practices,
marketing strategies, expansion plans, contracts, business records and other
records, trade secrets, techniques, know-how, and other similar information
relating to the Company (all the foregoing regardless of whether same was known
to the Employee prior to the date hereof is hereinafter referred to collectively
as “Confidential Information”). The Employee further recognizes and acknowledges
that all Confidential Information is the exclusive property of the Company, is
material and confidential, and greatly affects the legitimate business
interests, goodwill and effective and successful conduct of the Company’s
business. Accordingly, the Employee hereby covenants and agrees that he will use
the Confidential Information only for the benefit of the Company and shall not
at any time, directly or indirectly, either during the Employment Term of or
afterward, divulge, reveal or communicate any Confidential Information to any
person, firm, corporation or entity whatsoever, or use any Confidential
Information for the Employee’s own benefit or for the benefit of others.

5.2          Non-Solicitation of Customers. During the Employment Term and for a
period of two (2) years from expiration thereof, Employee will not directly or
indirectly:

(i) solicit business from any of the Company’s customer accounts existing at the
date hereof or at any time during the Employment Term;


3

--------------------------------------------------------------------------------




(ii) handle or manage accounts belonging to any such customers for any other
business;

5.3           Non-Solicitation of Employees, etc. During the Employment Term and
for a period of one (1) year from expiration thereof, you will not directly or
indirectly:

(ii) attempt to employ or enter into any contractual arrangement with any
employee or former employee of the Company, unless such employee or former
employee has not been employed by the Company for a period in excess of six
months; or

(ii) attempt to employ or enter into any contractual arrangement with any
independent financial advisors or brokers for whom the Company provides services
on the date hereof or at any time during the Employment Term, unless such
independent contractor has not had a contractual relationship with the Company
for a period in excess of six months.

 

5.4          Equitable Relief. It is recognized and hereby acknowledged by the
parties hereto that a breach by the Employee of any of the covenants contained
in this Article 5 will cause irreparable injury to the Company’s and its
subsidiaries’ legitimate business interests and goodwill and that such injury
would not be adequately compensated by monetary damages. Accordingly, the
Employee recognizes and hereby acknowledges that the Company and any of its
subsidiaries shall be entitled to specific performance of any of the provisions
of this Article 5 and an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in this Article 5 by the Employee or any of his affiliates, associates, partners
or agents, either directly or indirectly, and that such right to injunction and
specific performance shall be cumulative and in addition to whatever other
remedies the Company or its subsidiaries may possess.

5.5          Books and Records. All books, records, and accounts relating in any
manner to the customers or clients of the Company, whether prepared by the
Employee or otherwise coming into the Employee’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Employee’s employment hereunder or on the
Company’s request at any time.

6.            Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without
application of any conflicts of laws principles, and any proceeding shall be
heard in the state or federal courts located in Seminole County, Florida. The
parties hereto hereby consent to personal jurisdiction in such venue and waive
any claim or argument that such venue is inconvenient or improper.

7.            Notices: Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or three days after being deposited in the United States mail,
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


4

--------------------------------------------------------------------------------




If to the Company:

Empire Financial Holding Company
2170 West SR 434, Suite 100
Longwood, Florida 32750
Attention:  Mr. Donald Wojnowski, Jr.,
                    President & CEO

 

 

If to the Employee:

James Matthew

 

 

 

 

 

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

 

8.

Successors.

(a)           This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee other
than the transfers of benefits hereunder by will or the laws of descent and
distribution.

(b)          This Agreement shall inure to the benefit of, be enforceable by and
be binding upon the Company’s successors and assigns.

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

9.            Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted. If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area, which would cure such invalidity.

10           Waivers. The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.


5

--------------------------------------------------------------------------------




11.          Damages. Nothing contained herein shall be construed to prevent the
Company or the Employee from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.

12.          No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.

13.          Conflicts With Other Agreements. The Employee represents to the
Company that the Employee’s execution and performance of this Agreement does not
violate the provisions of any employment, non-competition or other agreement to
which the Employee is a party or by which the Employee is bound.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

EMPIRE FINANCIAL HOLDING, INC.

 

 

 

 

By:

/s/ Donald A. Wojnowski Jr.

 

Donald A. Wojnowski Jr.

 

 

CEO & President

 

 

 

EMPLOYEE:

 

 

 

 

/s/ James Matthew

 

James Matthew

 



6

--------------------------------------------------------------------------------




Exhibit A

 

 

•

Direct supervision of Information Technology and Human Resources departments.

 

•

Be responsible for all accounting and financial reporting for both the Company
and its subsidiaries including Group.

 

•

Function as a Senior executive involved in formulation of business strategy and
its implementation.

 

•

Assist in identifying future financing sources and implementing financing
activity to fund growth.

 

•

Assist in identifying and consummating acquisitions and new business
opportunities.

 

•

Perform the function of Chief Fin Op (Series 27) for Group-once license is
obtained.

 

•

Participate, as appropriate, as an invitee to Board of Directors meetings and
interface with the Audit Committee of the Company’s Board of Directors.


7

--------------------------------------------------------------------------------